Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered March 5, 1992, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*274The defendant’s contention that the evidence is legally insufficient to support his conviction is not preserved for appellate review (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Brown, 193 AD2d 691). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Specifically, the evidence established that the defendant sold the cocaine in question to an undercover police officer (see, People v Vickers, 177 AD2d 608; People v Matos, 169 AD2d 490).
We have examined the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Bracken, Balletta and Joy, JJ., concur.